Citation Nr: 1510992	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Entitlement to a schedular rating greater than 60 percent for status post total right knee replacement.

2. Entitlement to an extraschedular rating for status post total right knee replacement.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which assigned a 30 percent rating for the Veteran's status post total right knee replacement effective August 1, 2007.

The Board notes that the Veteran underwent total knee replacement surgery of his right knee for his service connected knee disability in March 2004.  In an April 2004 rating decision, the RO assigned a temporary 100 percent rating, effective March 23, 2004 for the Veteran's status post total right knee replacement - under Diagnostic Code 5055 - and ordered a review examination for February 2005.  The review examination was performed on September 2005.  In October 2005, the RO issued a rating decision proposing to reduce the 100 percent rating to a 30 percent rating for the Veteran's post-operative total right knee replacement condition under 38 C.F.R. § 3.105(e).  Then, in May 2007, the RO issued a rating decision implementing a 30 percent rating effective August 1, 2007.  The Veteran filed a notice of disagreement the same month.  In a November 2014 rating decision, the RO granted an increased rating of 60 percent for the service-connected post-operative total right knee replacement condition, effective August 1, 2007, under Diagnostic Code 5055.  

In June 2012, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

In October 2011, December 2013, and July 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


The Veteran filed a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) in August 2008.  The RO granted the TDIU claim in an October 2008 rating decision.  The RO based the grant on all of the Veteran's service-connected disabilities, to include his low back strain, right hip degenerative joint disease, and right knee disability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  The Veteran made no appeal for that decision. In a February 2015 Appellate Brief, the Veteran, through his representative has asserted that he is entitled to an earlier effective date for his TDIU.  The Board notes that because the Veteran did not challenge the assigned effective date for TDIU in the October 2008 rating decision, his current attempt to seek an earlier effective date constitutes an invalid freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet.App. 296, 300 (2006) (holding that freestanding claims for earlier effective dates are precluded). Therefore, in the circumstances of this case, there is no valid claim for an earlier effective date for TDIU to be adjudicated.

In the Board's July 2014 remand, the issue of service connection for scarring on the Veteran's right knee was referred to the RO for initial action.  The record still does not reflect that the RO has adjudicated this claim.  Therefore, it is again referred to the AOJ for appropriate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal. 

The issues of entitlement to referral for an extraschedular rating for the Veteran's service-connected right knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is in receipt of the highest schedular rating allowable based on symptoms related to his status post total right knee replacement.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the status post total right knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter.  The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided an appropriate VA examination for his right knee disability.  The examination and treatment records contains sufficient information to permit the disability to be accurately rated.  In addition, there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination. 

As noted above, the claim was remanded in July 2014 to allow the RO to obtain records from the Social Security Administration  (SSA).  The SSA records were obtained and associated with the Veteran's e-folder in September 2014.  Therefore, the Board finds that VA has complied with the July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


The Veteran's knee disability is currently evaluated as 60 percent disabling under Diagnostic Code 5055 governing the evaluation for status post total knee replacement. Under this provision, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis, and a 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. 38 C.F.R. § 4.71a (2014).

Other provisions governing the evaluation of knee disabilities provide that limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. Malunion of these bones, with marked knee or ankle disability, is rated 30 percent disabling.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum(acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. 
§ 4.71a , Diagnostic Code 5263.

The VA General Counsel  has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (Aug. 14, 1998).

The VA General Counsel  also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to painful motion and functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Analysis

The Veteran underwent total knee replacement surgery of his right knee for his service-connected knee disability in March 2004.  In an April 2004 rating decision, the RO assigned a temporary 100 percent rating, effective March 23, 2004 for the Veteran's status post total right knee replacement - under Diagnostic Code 5055 - and ordered a review examination for February 2005.  The review examination was performed on September 2005.  In October 2005, the RO issued a rating decision proposing to reduce the 100 percent rating to a 30 percent rating for the Veteran's post-operative total right knee replacement condition under 38 C.F.R. § 3.105(e).  Then, in May 2007, the RO issued a rating decision implementing a 30 percent rating effective August 1, 2007.  The Veteran filed a notice of disagreement the same month.  In a November 2014 rating decision, the RO granted an increased rating of 60 percent for the service-connected post-operative total right knee replacement condition, effective August 1, 2007, under Diagnostic Code 5055.  

The Veteran was assigned a 100 percent rating for his right knee replacement from March 23, 2004 to July 31, 2007, in excess of one year.  Thus, the 100 percent rating under Diagnostic Code 5055 is no longer applicable.  Moreover, as he currently receives the highest allowable schedular rating for his right knee, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055.  

Additionally, the consideration of a separate disability ratings based on limitation of motion or instability is not necessary because such symptomatology, if shown, would be considered a chronic residual of the disability, and is already contemplated in the 60 percent rating assigned under Diagnostic Code 5055.  

The Board also notes that the Veteran has reported limitation of motion and functional impairment due to the right knee disability.  In this regard, on VA examination in May 2009, he reported painful motion, weakness, instability, problems with walking prolonged distances, mechanical symptoms such as clicking, locking, catching, and swelling.  He also claimed to have experienced falls and incapacitating episodes, but denied any physician-prescribed bedrest.  He also noted that he was using a cane for balance.  During range of  motion testing, he was able to flex 105 degrees, with pain, and extension was normal.  However, the examiner did note that with flare-ups, his range of motion would be limited approximately another 15 degrees.

On VA examination in January 2014, he reported functional impairment due to his right knee disability after repetitive motion, in that he had less movement than normal, pain on movement, and disturbance of locomotion.  However, on range of motion testing, the Veteran was able to flex to 125 degrees, with pain at 110 degrees before and after repetitive use testing, and extension was normal.  The examiner also noted that there was no additional loss of motion after repetitive use testing.  The Board also notes that the Veteran reported during the examination that his knee was better than it was before his knee replacement in 2004, and that although he still had some knee pain symptoms, he did not note any specific deterioration in his knee symptoms since he recovered from the knee replacement.  He reported that he did not use a brace, but he did use a cane on a regular basis.  He also reported that he could walk fairly well and didn't feel that limited in how far he could walk.  He also noted that he took his grandson to the park almost every day and was able to play with him.  He was taking Meloxicam and Methocarbamol daily for his knee and other bodily pains, but he was not receiving any new treatments for the knee.

Notwithstanding the findings noted above, because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's right knee disability under Diagnostic Code 5055 and under Diagnostic Codes 5256, 5261, or 5262 would compensate the Veteran's symptoms twice.  Similarly, because DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's right knee disability under Diagnostic Code 5055 and under the DeLuca criteria would also lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014). Moreover, the Veteran's current 60 percent evaluation is essentially the maximum evaluation available for limitation of motion absent ankylosis, thus, additional compensation under the provisions of 38 C.F.R. § 4.40, 4.45, are not warranted. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).

Furthermore, as there is no evidence during any period on appeal of ankylosis, impairment of the tibia and fibula, cartilage impairment, or of genu recurvatum of the left knee, a higher or separate ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.

A higher rating for a right knee disability would require amputation of the leg at the upper third, one-third of the distance from perineum to knee, measured from the perineum.  38 C.F.R. § 4.71a , Diagnostic Code 5161 (2014).  No amputation is shown.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consistent with Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), the application of "staged" ratings have been considered, however, as the Veteran has not shown amputation or its equivalent at any time during the appeal period, a staged rating is not warranted given that he is receiving the maximum schedular rating available.

Accordingly, based on the foregoing, the Board finds that the preponderance of the evidence is against a higher rating than that assigned herein and there is no further doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A scheduler rating greater than 60 percent for status post total right knee replacement is denied.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for chronic lumbar strain, a right hip disability, tinnitus, and bilateral hearing loss, in addition to his right knee disability. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


